Citation Nr: 1133065	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  06-22 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for hypertension (HTN), to include on the basis of exposure to herbicides and to include on a secondary basis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from September 1969 to April 1971.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In June 2010, the Board remanded the claims for additional evidentiary development, and they have now been returned for further appellate consideration.  At the time of VA cardiovascular examination in November 2010, the examiner noted that while there was no history of myocardial infarction, hypertensive heart disease, valvular heart disease, congestive heart failure, or angina, there was a recent diagnosis of ischemic heart disease as evidenced by stenting x 2 at the Frye Hospital in Hickory, NC in October 2010.  As this cardiovascular claim is separate from the current claim of service connection for HTN, it is referred to the RO for such further action as is deemed appropriate.  It is noted that the VA examiner's November 2010 medical report reflects notation that the Veteran has filed a separate claim already for ischemic heart disease as secondary to Agent Orange exposure, but it is not known by the Board if this has been actually been accomplished.  It is noted that there is a new presumption concerning ischemic heart disease as a disorder secondary to herbicide exposure.  See 75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010).  

For reasons explained below, in order to comply with the legal duty to assist the Veteran, the Board finds that it must once again remand the claim for service connection for hearing loss for additional development action.  That issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The competent medical evidence or records does not establish that the Veteran's HTN is of service origin, that it is associated with herbicide exposure, or that it is secondary to or made worse by service-connected posttraumatic stress disorder (PTSD).  HTN was first shown years post-service.


CONCLUSION OF LAW

HTN was not incurred in or aggravated by active military service, is not secondary to or aggravated by a service-connected disability, nor may it be presumed to have been incurred during service, to include as secondary to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and any designated representative of the information and evidence needed to substantiate a claim.  In this regard, letters to the Veteran from the RO (to include letters in October 2003 and June 2010) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the Veteran about the information and evidence VA would seek to provide; (3) informing the Veteran about the information and evidence he was expected to provide; and (4) requesting the Veteran to provide any information or evidence in his possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements from the Veteran and his representative.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Lastly, during the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements apply to all five elements of a service connection claim, including the rating and effective date of an award.  For the reasons described below, service connection for the claimed disability is being denied and neither a rating nor an effective date will be assigned.  As such, there is no prejudice to the Veteran with respect to any notice deficiencies related to the rating or effective date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as HTN to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2010).  

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Additionally, when aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 (2010).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Agent Orange

On December 27, 2001, the Veterans Education and Benefits Expansion Act of 2001 was enacted.  See Pub. L. No. 107-103, 115 Stat. 976 (2001).  This law made substantive changes to 38 U.S.C.A. § 1116 pertaining to presumption of service connection for diseases associated with exposure to certain herbicide agents.  Effective January 1, 2002, a Veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  See 66 Fed. Reg. 23168 (May 8, 2001) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2010).

The following diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied:  chloracne or other acneform disease consistent with chloracne, Hodgkin's disease, type II diabetes mellitus, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, certain respiratory cancers, and soft tissue sarcoma.  38 C.F.R. § 3.309(e) (2010).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 61 Fed. Reg. 414,421 (1996), see also 67 Fed. Reg. 121, 42,600 (June 24, 2002).  

It is noted that there is a new presumption proposed for ischemic heart disease as a disorder secondary to herbicide exposure, but HTN is specifically excluded from the diagnosis of ischemic heart disease.  See 75 Fed. Reg. 53,202-53,216 (Aug. 31, 2010).  Thus, this new regulation would not provide a basis for granting the claim.

Service connection may be granted for disease which is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); see Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

Except as otherwise provided by law, a Claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2009); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Background

The service treatment records (STRs) are negative for report of, treatment for, or diagnosis of HTN or any cardiac disability.  It is noted, however, that post service medical records, including VA and private medical records, confirm that the Veteran has been diagnosed with and treated for this condition.  See records dated from 2002 to the current day.  

The Veteran's representative has alleged that the Veteran's HTN is secondary to having to cope for many years with symptoms of PTSD.  In the alternative, it is argued that his HTN is secondary to Agent Orange exposure during service.

As the Veteran had not been afforded a VA examination to determine the etiology of his current HTN, the Board found that a medical opinion-based on full consideration of the Veteran's documented medical history and assertions and a fully stated rationale-was needed to resolve the question of whether the Veteran's HTN was related to his service-connected PTSD or Agent Orange exposure, or otherwise related to service.  See the Board's June 2010 Remand decision.  

The requested examination was conducted in November 2010.  The examiner indicated that he reviewed the claims file.  He noted that the Veteran had a history of HTN with reported headaches.  Continuous medication was required.  On exam, blood pressure readings of 108/70 and 110/72 were recorded.  His pulse was 62, and his respiratory rate was 14.  S1, S2 were present, with no evidence of murmurs or extra sounds.  The heart was in regular rate and rhythm.  An electrocardiogram (EKG) revealed normal heart size.  

The examiner diagnosed essential HTN, stable, without evidence of hypertensive heart disease.  He also opined that the Veteran's HTN was not caused by or the result of military service from 1969 to 1971.  He added that the evidence in service showed that the Veteran was normotensive.  He also opined that the Veteran's HTN was less likely as not caused, the result of, or etiologically related to presumed exposure to herbicides.  The current body of medical literature did not recognize a link between Agent Orange and subsequent development of HTN.  In further explanation, the examiner noted that 90 to 95% of cases of HTN were classified as essentially or idiopathic, meaning that the vast majority of HTN occurred without a specific identifiable cause.  

Lastly, the VA examiner concluded that it was less likely as not that the Veteran's HTN was caused by, the result of, or aggravated by, service-connected PTSD.  While medical literature "suggests" a possible increased risk of some types of cardiovascular disease due to PTSD, in an individual diagnosed with PTSD, the current body of medical evidence was "insufficient to definitively" establish a nexus between these two conditions. 

Analysis

Based on the evidence of record, it is not shown that HTN was incurred during service or within the one year presumptive period thereafter.  The available post- service medical evidence shows that the Veteran was first noted to have HTN in 2002.  Thus, the evidence shows that this condition was not noted until over 30 years after service.  Moreover, the only opinion of record regarding whether HTN resulted as secondary to PTSD is in the negative.  Thus, it cannot be said HTN was caused or aggravated by his service-connected PTSD.  Finally, as noted, the presumption of service connection normally available for Veterans with certain chronic diseases (including HTN) which manifest within 1 year of service separation is not applicable as HTN was not shown within a year of separation. 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2010).

Moreover, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for HTN based on herbicide exposure.  The Veteran has Vietnam service; although he is presumed to have been exposed to herbicides during such service, HTN is not one of the diseases associated with herbicide exposure for which disability compensation is payable.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2010).  Also, there is no basis to establish service connection under the new proposed regulation as HTN is excluded from the definition of ischemic heart disease.

The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  In this regard, the Board observes that he has asserted that he incurred HTN as a result of active service, to include as due to exposure to herbicides or the result of or aggravated by his PTSD.  Although the Board does not dispute the Veteran's sincerity, a review of his available treatment records does not include a confirmed diagnosis of HTN until many years after service and an examiner has specifically opined that the Veteran's PTSD is unrelated to his HTN.  Moreover, he has not otherwise provided competent pertinent evidence to establish the relationship.

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a disability when (1) a layperson is competent to identify the medical disability, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology).  However, the Board finds that the Appellant's lay statements in the present case are outweighed by the negative service, post service treatment records (indicating HTN that began many years after service), and the lack of medical nexus.

The Board has also considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. § 3.102 (2010); Gilbert, supra.  Therefore, the Board is unable to identify any basis for granting the Veteran's claim.  


ORDER

Entitlement to service connection for HTN, to include as associated with service, herbicide exposure, or as secondary to service-connected PTSD, is denied.


REMAND

As to the claim for service connection for bilateral hearing loss, an audiological examination is necessary.  

The Veteran claims that he has bilateral hearing loss as a result of acoustic trauma experienced in service.  While his military occupational specialty as a cook does not suggest that he was exposed to noise, the Board notes that there are records in the claims file which establish that the Veteran was a member of the 176th Aviation Company which was exposed to rocket attacks (on at least one occasion in 1971).  

Post service VA records that were added to the record as a result of development requested in the Board's 2010 remand, show that the Veteran was fitted with hearing aids in 2004 for bilateral sensorineural hearing loss.  The Veteran gave a history of noise exposure from using rifles during service and also from working with helicopters.  The audiologist noted that the notched configuration of the test results indicated "strongly" that noise was a significant contributor to the Veteran's hearing loss.  It was also noted that he had no post service noise exposure.  

In light of the Veteran's reports of excessive noise exposure in service, and evidence of record showing that the Veteran has a current hearing loss disability, a VA audiological examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (VA medical examination is required where evidence "indicates" that "symptoms of a disability" may be related to service).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of the Veteran's hearing loss disability.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, and conducting a thorough audiological examination, and identifying the nature of the Veteran's hearing loss, the examiner should render an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's current hearing loss disability (if any) is related to the Veteran's service.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran's hearing loss is not related to service, the examiner must explain, in detail, the reasoning behind this determination.  If further testing or examination by specialists is required to evaluate the Veteran's hearing condition, such testing or examination is to be done before completion of the examination report.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, readjudicate the Veteran's claim for service connection for bilateral hearing loss.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


